DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

    Claims Status

2.	The response filed on 07/28/2022 has been entered and made of record.
3.	Claims 1 and 10  have been amended.
4.	Claims 1-20 are currently pending.

Terminal Disclaimer 
5.	The terminal disclaimer filed on 04/28/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 16/277,479 has been reviewed and are accepted. The terminal disclaimer has been recorded.

    Response to Arguments
6.	The applicant's arguments filed on 07/28/2022 regarding claims 1-8, 10-18 and 20 have been fully considered but they are not persuasive. 
Regarding claims 1 and 11, applicant argued that Yonge does not disclose “receiving, by the STA, a wireless signal including a preamble of a packet, wherein a received energy level of the wireless signal exceeds a clear channel assessment (CCA) threshold”. Applicant specifically stated that Yonge make no mention of a CCA or any type of clear channel information (Applicant, page 9-11, Remarks Made in an Amendment dated 07/28/2022).
In response to applicant’s argument, the examiner respectfully disagrees with the above argument.
As a support of evidence, Yonge discloses:
“In some communication systems, a carrier sense mechanism measures signal strength on a medium to determine that there is an ongoing transmission and a new transmission should not be initiated” (paragraph [0036]). 
“In some examples, a station detects a received signal based on recognition of a preamble that includes a predetermined sequence of symbols. In order to detect the sequence of signals, the station is typically configured to use a predetermined detection threshold to ensure that signals that meet the criteria imposed by the detection threshold are detected, while signals that do not meet the criteria can be discarded. The detection threshold can be used in combination with other criteria to determine whether a signal will continue to be processed or will be discarded. In some implementations, a station determines whether detection criteria are met based on at least an initial portion of the preamble, and in some implementations, a station determines whether detection criteria are met based on detecting and analyzing information in the received signal” (paragraph [0050]). 

“Referring again to FIG. 2, in some examples, a station can use signal strength values corresponding to received signals to determine a detection threshold value for the station 201. The detection threshold value can be used to determine which of a plurality of received signals to accept, for example, for use in a contention based procedure (e.g., a CSMA/CA system) at the receiver station 205, and which of the plurality of received signals to ignore. The detection threshold can be a value that is compared to a measured signal strength of a received signal after the preamble of that received signal has been successfully detected” (paragraph [0060]). 
“In some examples, in networks operating using carrier sense multiple accesses with collision avoidance (CSMA/CA), if a station receives a signal having a preamble 104 and determines that the signal level of the preamble 104 is below the signal strength threshold required by the detection threshold, the station will ignore the signal and continue contending. However, if the received signal strength is above the signal strength required by the detection threshold, the station will consider the signal, stop contending and update its back-off parameters” (Fig. 1, paragraph [0084]). 
During examination proceedings, claims are given their broadest reasonable interpretation consistent with the specification. Examiner acknowledges that the interpretation must be reasonable in view of applicant’s disclosure, which does not mean a range of imagined possibilities. However, reasonableness is measured by the words of the claims themselves, the specification, and the knowledge of those of ordinary skill in the art. Words should not be taken out of context and will typically carry their plain meaning – the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention.
Applicant’s specification (US 2021/0119677) paragraph [0004] stated:
“In a further example, the CCA threshold may be a received signal strength indicator (RSSI) level. In an additional example, the CCA threshold may be a received channel power indicator (RCPI) level”
It is well known in the art that a clear channel assessment (CCA) threshold is a received signal strength indicator (RSSI) level (also based on Applicant’s own disclosure) and used to determine a specific channel is occupied by another user device. Applicant’s argument is based on the limitation word-by-word and yet ignoring the whole functionality which is clearly taught by combination of prior arts under broadest reasonable interpretation.
It is true that Yonge does not specify a term as a “CCA”. Indeed, Yonge describes the whole procedure of clear channel assessment procedure. In fact, the CCA procedure is performed in networks operating using carrier sense multiple accesses with collision avoidance (CSMA/CA). Yonge discloses a carrier sense mechanism which measures signal strength on a medium to determine that there is an ongoing transmission and a new transmission should not be initiated. A station can use signal strength values corresponding to received signals to determine a detection threshold (Clear channel assessment CCA threshold) value for the station. The detection threshold (CCA threshold) value can be used to determine which of a plurality of received signals to accept, for example, for use in a contention based procedure (e.g., a CSMA/CA system) at the receiver station. A station determines whether the received signal strength level of the preamble is above or below the detection threshold (CCA threshold). If the received signal strength level of preamble exceeds the detection threshold (CCA threshold), the station decides that a specific channel is occupied by another user device and performs back-off procedure.
Clearly, Yonge teaches the claimed limitation “receiving, by the STA, a wireless signal including a preamble of a packet, wherein a received energy level of the wireless signal exceeds a clear channel assessment (CCA) threshold”.
Additionally, cited prior Grandhi discloses:
“The PHY-RXSTOP.request 1701 primitive is a request by the MAC sublayer to the local PHY entity to stop processing a PPDU that the PHY entity is currently receiving. This primitive has no parameters and may be issued by the MAC sublayer to the PHY entity when the MAC sublayer detects that the packet that is currently being received is not needed by the MAC sublayer. This primitive may be issued at any time between the time when the local PHY layer issued a PHY-RXSTART.indication primitive to the MAC sublayer and the time when the local PHY layer issued a PHY-RXEND.indication primitive to the MAC sublayer for the same PPDU. The effect of receipt of this primitive by the PHY entity may be to stop the local receive state machine, including issuing a PMD_RXSTOP.request 1703 to the PMD sublayer” (paragraph [0178]). 
“The PHY-RXSTOP.confirm 1702 primitive may be issued by the PHY to the local MAC entity to confirm the stop of processing of a PPDU that was previously being processed. The PHY issues this primitive in response to every PHY-RXSTOP.request 1701 primitive issued by the MAC sublayer. The PHY-RXSTOP.request(PacketEndTime) primitive may contain no parameters. Alternatively, it may have a parameter PacketEndTime. PacketEndTime may indicate the end of the PPDU that was previously being received but whose processing was stopped by the PHY-RXSTOP.request 1701 primitive by the local MAC sublayer. In another example, PacketEndTime may indicate the end of the TXOP indicated by for example, length field or the ACK fields, in the PLCP header. This primitive may be issued by the PHY to the MAC entity in response to at least one of the following conditions: 1) the PHY has received a PHY-RXSTOP.request 1701 primitive from the MAC entity; 2) the PLCP has issued PMD_RXSTOP.request 1703 primitive; or 3) the PMD has issued PMD-RXSTOP.confirm 1704 primitive to the PLCP. The effect of receipt of this primitive by the MAC sublayer may be to enter Doze State for a period. Such a period may last until the end of the current PPDU, until the end of the current TXOP, until the PHY entity issues to the MAC sublayer PHY-CCA.indication(IDLE) or of any other length” (paragraph [0179]). 
“The PHY PLCP sublayer may then issue a PHY-RXSTOP.confirm 1702 to the MAC sublayer to confirm that the PHY entity has stopped processing the PPDU. The MAC sublayer may then enter the Doze state for a period. This period may last until the end of the current PPDU, the end of the current TXOP, until the PHY entity issues to the MAC sublayer PHY-CCA.indication(IDLE) or of any other length. The MAC sublayer may enter Carrier Sense/Clear Channel Assessment (CS/CCA) state after such a period. The MAC sublayer may also issue a primitive to wake up the local PHY entity after such a period” (paragraph [0187]). 
“The local PHY entity may start to monitor the wireless medium at the scheduled end of the PPDU whose processing has been stopped or at the end of the TXOP and issue a PHY-CCA.indication (IDLE) to the MAC sublayer” (paragraph [0189]). 
Accordingly, Grandhi also describes the whole procedure of clear channel assessment procedure. it is clear that Grandhi teaches the claimed limitation “receiving, by the STA, a wireless signal including a preamble of a packet, wherein a received energy level of the wireless signal exceeds a clear channel assessment (CCA) threshold”.
Moreover, cited prior Kwon from dependent claims also discloses:
“Referring to FIG. 6, the first station STA1 conforms to the IEEE 802.11ax standard. The second station STA2 may conform to earlier IEEE 802.11 standards (e.g., IEEE 802.11a/b/g/n/ac). When the first station STA1 performs a CCA operation based on a first CCA threshold (e.g., −82 dBm), the second station STA2 may be located within first CCA coverage 610 corresponding to the first CCA threshold. In this case, the first station STA1 may determine the channel to be in a busy state due to a frame transmitted from the second station STA2 ” (paragraph [0086]). 
“The first station STA1 may identify a BSS to which the second station STA2 determined as the legacy station belongs (S1310). The first station STA1 may identify the BSS to which the second station STA2 belongs on the basis of information (e.g., a color bit defined in the IEEE 802.11ah, information associated with BSS identification (BSSID), etc.) included in an SIG field of a preamble of the frame transmitted from the second station STA2 or information (e.g., address information set in an address field, BSSID etc.) included in an MAC header of the frame” (paragraph [0117]). 
“When the second station STA2 determined as the legacy station belongs to an overlapping BSS (OBSS), the first station STA1 may set its own CCA threshold to a second CCA threshold, which is a value greater than the first CCA threshold (S1320). Here, a PHY processor 11 of the first station STA1 may transmit, to an MAC processor 15 of the first station STA1, information regarding whether the received signal strength of the frame transmitted from the second station STA2 falls within one of a first region less than or equal to the first CCA threshold, a second region greater than the first CCA threshold and less than or equal to the second CCA threshold, and a third region greater than the second CCA threshold (e.g., log 2(n+1) bit (n=1 when the received signal strength falls within the first region; n=2 when the received signal strength falls within the second region; and n=3 when the received signal strength falls within the third region)). Alternatively, the PHY processor 11 of the first station STA1 may transmit, to the MAC processor 15 of the first station STA1, a quantized value of the received signal strength of the frame transmitted from the second station STA2” (paragraph [0118]). 
Accordingly, Kwon also describes the whole procedure of clear channel assessment procedure. Especially, Kwon discloses adjusting the CCA threshold. 
Therefore, in view of above, while Applicant’s remarks and arguments have been considered, they are not persuasive. 
Clarifying fundamental difference between applicant’s functionality and the cited reference’s by incorporating the allowable subject matter indicated in this office action  could overcome the current outstanding rejection (The examiner believes a more favorable outcome may occur if  the applicant amends each independent claims by incorporating the features of objected claims 9 and 19).

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
9.	Claims 1, 2, 6, 11, 12, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over YONGE et al. (US 2011/0014910 A1), hereinafter “Yonge” in view of Grandhi et al. (US 2013/0230035 A1), hereinafter “Grandhi”.
Regarding claim 1, Yonge discloses a method for use in a station (STA) (Figs. 1-2, 4-7, determining a signal strength value for a given signal comprises detecting  a preamble of the given signal), the method comprising:
receiving, by the STA, a wireless signal including a preamble of a packet (Fig. 1-2, paragraphs [0050], [0060], [0084], a station determines whether detection criteria are met based on at least an initial portion of the preamble), wherein a received energy level of the wireless signal exceeds a clear channel assessment (CCA) threshold (Fig. 1-2, paragraphs [0050], [0060], [0084], if the received signal strength is above the signal strength required by the detection threshold, the station will consider the signal, stop contending and update its back-off parameters).
While Yonge implicitly refers to “issuing, by the STA, a primitive to stop reception of the packet; and returning, by the STA, to a receive state based on the primitive” (Figs. 1, 4-7, paragraphs [0010], [0072], [0080], pending transmission uses signal strength level information based on information in the transmissions' preambles; preconfigured with at least two detection thresholds values e.g., threshold—1, and threshold—2; if a signal strength value of a signal received after selecting the detection threshold is in excess of the detection threshold, suspending a contention process among the subset of stations), Grandhi from the same or similar field of endeavor explicitly discloses issuing, by the STA (Fig. 17, paragraphs [0178], PHY-RXSTOP.request 1701 primitive is a request by the MAC sublayer to the local PHY entity to stop processing a PPDU that the PHY entity is currently receiving), a primitive to stop reception of the packet (Fig. 17, paragraphs [0178], effect of receipt of this primitive by the PHY entity may be to stop the local receive state machine, including issuing a PMD_RXSTOP.request 1703 to the PMD sublayer); and 
returning, by the STA (Fig. 17, paragraphs [0179], [0189], local PHY entity may start to monitor the wireless medium at the scheduled end of the PPDU whose processing has been stopped or at the end of the TXOP and issue a PHY-CCA.indication (IDLE) to the MAC sublayer), to a receive state based on the primitive (Fig. 17, paragraphs [0179], [0189], PacketEndTime may indicate the end of the PPDU that was previously being received but whose processing was stopped by the PHY-RXSTOP.request 1701 primitive by the local MAC sublayer).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “issuing, by the STA, a primitive to stop reception of the packet; and returning, by the STA, to a receive state based on the primitive” as taught by Grandhi, in the system of Yonge, so that it would provide modifications to the primary beacon made for small bandwidth transmission to support short beacons and multiple bandwidth modes (Grandhi, paragraph [0004]).

Regarding claim 2, Yonge discloses determining, by the STA, using a carrier sense multiple access (CSMA) protocol, to ignore a payload portion of the packet based on information contained in the preamble (Figs. 1, 4-7, paragraphs [0010], [0072], [0080], signal strength level information based on information in the transmissions' preambles).

Regarding claim 6, Yonge in view of Grandhi disclose the method according to claim 2.
Grandhi further discloses the determination to ignore the payload portion is based on an RXVECTOR (paragraph [0178], PHY-RXSTART.indication primitive to the MAC sublayer and the time when the local PHY layer issued a PHY-RXEND.indication primitive to the MAC sublayer for the same PPDU).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the determination to ignore the payload portion is based on an RXVECTOR” as taught by Grandhi, in the system of Yonge, so that it would provide modifications to the primary beacon made for small bandwidth transmission to support short beacons and multiple bandwidth modes (Grandhi, paragraph [0004]).

Regarding claim 10, Yonge in view of Grandhi disclose the method according to claim 2.
Grandhi further discloses the primitive is a PHY_RXSTOP.request primitive (Fig. 17, paragraph [0178], PHY-RXSTOP.request primitive).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the primitive is a PHY_RXSTOP.request primitive” as taught by Grandhi, in the system of Yonge, so that it would provide modifications to the primary beacon made for small bandwidth transmission to support short beacons and multiple bandwidth modes (Grandhi, paragraph [0004]).

Regarding claim 11, the claim is rejected based on the same reasoning as presented in the rejection of claim 1.

Regarding claim 12, the claim is rejected based on the same reasoning as presented in the rejection of claim 2.

Regarding claim 16, the claim is rejected based on the same reasoning as presented in the rejection of claim 6.

Regarding claim 20, the claim is rejected based on the same reasoning as presented in the rejection of claim 10.

10.	Claims 3, 5, 7, 8, 13, 15, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over YONGE et al. (US 2011/0014910 A1), hereinafter “Yonge” in view of Grandhi et al. (US 2013/0230035 A1), hereinafter “Grandhi” in view of KWON et al. (US 2015/0358904 A1), hereinafter “Kwon”.
Regarding claim 3, Yonge in view of Grandhi disclose the method according to claim 2.
Neither Yonge not Grandhi explicitly discloses “adjusting, by the STA, the CCA threshold to account for the payload portion of the packet; and accessing, by the STA, a wireless medium using the CSMA protocol during the payload portion of the packet using the adjusted CCA threshold”.
However, Kwon from the same or similar field of endeavor discloses adjusting, by the STA, the CCA threshold to account for the payload portion of the packet (Figs. 6, 12-13, paragraphs [0086], [0117], [0118], when the second station STA2 determined as the legacy station belongs to an overlapping BSS (OBSS), the first station STA1 may set its own CCA threshold to a second CCA threshold); and 
accessing, by the STA, a wireless medium using the CSMA protocol during the payload portion of the packet using the adjusted CCA threshold (Figs. 6, 12-13, paragraphs [0086], [0117], [0118], when the first station STA1 performs a CCA operation based on a first CCA threshold (e.g., −82 dBm), the second station STA2 may be located within first CCA coverage 610 corresponding to the first CCA threshold; in this case, the first station STA1 may determine the channel to be in a busy state due to a frame transmitted from the second station STA2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “adjusting, by the STA, the CCA threshold to account for the payload portion of the packet; and accessing, by the STA, a wireless medium using the CSMA protocol during the payload portion of the packet using the adjusted CCA threshold” as taught by Kwon, in the combined system of Yonge and Grandhi, so that it would provide performing a clear channel assessment (CCA) operation based on the set CCA threshold relates specifically to an operation method of a station in consideration of fairness with respect to another station upon frame transmission (Kwon, paragraph [0016]).

Regarding claim 5, Yonge in view of Grandhi disclose the method according to claim 1.
Neither Yonge not Grandhi explicitly discloses “the preamble of the packet is received by the STA via an omni-directional signal”.
However, Kwon from the same or similar field of endeavor discloses the preamble of the packet is received by the STA via an omni-directional signal (paragraph [0133], a preamble of the frame in an Omni scheme).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the preamble of the packet is received by the STA via an omni-directional signal” as taught by Kwon, in the combined system of Yonge and Grandhi, so that it would provide performing a clear channel assessment (CCA) operation based on the set CCA threshold relates specifically to an operation method of a station in consideration of fairness with respect to another station upon frame transmission (Kwon, paragraph [0016]).

Regarding claim 7, Yonge in view of Grandhi disclose the method according to claim 1.
Neither Yonge not Grandhi explicitly discloses “the CCA threshold is a received signal strength indicator (RSSI) level or a received channel power indicator (RCPI) level”.
However, Kwon from the same or similar field of endeavor discloses the CCA threshold is a received signal strength indicator (RSSI) level or a received channel power indicator (RCPI) level (paragraphs [0090], [0094], using a received signal strength indicator (RSSI), a received channel power indicator (RCPI), a received signal to noise ratio indicator (RSNI), or the like).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the CCA threshold is a received signal strength indicator (RSSI) level or a received channel power indicator (RCPI)” as taught by Kwon, in the combined system of Yonge and Grandhi, so that it would provide performing a clear channel assessment (CCA) operation based on the set CCA threshold relates specifically to an operation method of a station in consideration of fairness with respect to another station upon frame transmission (Kwon, paragraph [0016]).

Regarding claim 8, Yonge in view of Grandhi and Kwon disclose the method according to claim 3.
Kwon further discloses the adjusting includes accounting for a received energy level of the payload portion of the packet (paragraphs [0090], [0094], relative location that is estimated on the basis of a received signal strength of a frame).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the adjusting includes accounting for a received energy level of the payload portion of the packet” as taught by Kwon, in the combined system of Yonge and Grandhi, so that it would provide performing a clear channel assessment (CCA) operation based on the set CCA threshold relates specifically to an operation method of a station in consideration of fairness with respect to another station upon frame transmission (Kwon, paragraph [0016]).

Regarding claim 13, the claim is rejected based on the same reasoning as presented in the rejection of claim 3.

Regarding claim 15, the claim is rejected based on the same reasoning as presented in the rejection of claim 5.

Regarding claim 17, the claim is rejected based on the same reasoning as presented in the rejection of claim 7.

Regarding claim 18, the claim is rejected based on the same reasoning as presented in the rejection of claim 8.

11.	Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over YONGE et al. (US 2011/0014910 A1), hereinafter “Yonge” in view of Grandhi et al. (US 2013/0230035 A1), hereinafter “Grandhi” in view of Wang et al. (US 2016/0112107 A1), hereinafter “Wang”.
Regarding claim 4, Yonge in view of Grandhi disclose the method according to claim 1.
Neither Yonge not Grandhi explicitly discloses “the preamble of the packet is received by the STA via a beamformed signal”.
However, Wang from the same or similar field of endeavor discloses the preamble of the packet is received by the STA via a beamformed signal (paragraph [0009], beamformed transmission and reception is for both preamble and payload of each frame).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide discloses “the preamble of the packet is received by the STA via a beamformed signal” as taught by Wang, in the combined system of Yonge and Grandhi, so that it would provide beamforming enhancements in wireless communications systems specifically relate to a solution is sought to utilize beamforming as a way for exploring the possibility of spatial reuse to improve network capacity (Wang, paragraph [0006]).

Regarding claim 14, the claim is rejected based on the same reasoning as presented in the rejection of claim 4.

Allowable Subject Matter
12.	Claims 9 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable contingent upon or subject to the following conditions:
(1) that the claims are rewritten in independent form including all of the limitations of the base claim and any intervening claims as presented by applicant and referenced herein,
(2) that the subject limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitation, any proceeding claim limitations, and any intervening claim limitations,
(3) that all independent claims (claims 1 and 11) were amended with similar features and the amendments were submitted in a formal response, and
(4) that after clarifying the issues related with the objection under minor informalities as stated above.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 9 and 19, contingent upon or subject to the conditions noted herein above, the prior art of record fails to disclose, alone, individually or in any reasonable combination, as required by the dependent claim(s): “adjusting includes setting the CCA threshold using the received energy level of the payload portion of the packet and a margin”.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITHU KO whose telephone number is 571-272-8647.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pmEST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SITHU KO/            Primary Examiner, Art Unit 2414